DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed (6-21-2022) have been fully considered but they are not persuasive. 
Applicant argues…
Chung et al. (US-2006/0,118,532, hereinafter Chung) does not teach the newly amended features. Namely, that the thermal support is found to be positioned wholly under the first region of the article being built (see newly amended claims 1 & 10, from 6-21-2022) and that the object comprises a overhang feature in which the thermal support is provided (see newly amended claim 22, from 6-21-2022)
This is not found to be persuasive because…
Chung discloses the cooling fins 325 can take on various forms on ([0087]) and on ([0077]) that the fitting 350 could be in the cylinder sidewall 177 or the piston 128. In another embodiment, the ducts 200 are formed to have one terminal portion in alignment with one fitting 350 and one terminal portion in alignment with another fitting 350.  The ducts 200 also could be straight and horizontal being formed between two fittings 350 in the cylinder sidewalls 177 on opposite sides of the cylinder 175. As such, a duct spanning horizontally across the entire bottom or any level of height for the build is understood to be disclosed. Highlighting, (Fig. 2-3, 7-8, & 12-13) all show an article comprising some degree of overhang. Adding, that while no discrepancies are perceived to exist, the case law for the change of shape may be recited regarding the article being printed, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.                                          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) Claim(s) 1, 3, 5-6, 8, 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US-2006/0,118,532}
Regarding claim 1, 3, 5-6 & 10-11, 	
A method of generating one or more thermal supports for an object, the one or more thermal supports and the object to both be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder in a plurality of layers, the method comprising: 
& 10a.) identifying, based on a three-dimensional model of the object, at least a first region of the object to which thermal support is to be provided in order to reduce temperature differentials between adjacent layers of the plurality of layers; 
& 10b.) generating a three-dimensional model of a first thermal support structure for the first region of the object, the first thermal support structure being positioned wholly under the first region, not in mechanical contact with the first region, and 
 & 10c.) having a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the first region that is larger than a cross- sectional area of the first thermal support structure distal to the first region; and 
& 10d.) generating, using at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure.
& 11a.) Wherein the first thermal support structure has an inverted rectangular pyramid shape, an inverted triangular pyramid shape, an inverted cone shape, or an inverted hemisphere shape
Wherein identifying the first region of the object comprises identifying that the first region of the object comprises at least one overhanging portion
Further comprising executing the instructions by the additive fabrication device, thereby fabricating the object and the first thermal support structure.
Chung teaches the following:
, 10a.) (Abstract) teaches that the invention is a method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake.
5a.), 6a.) & 10b) ([0090]) teaches that the formation of thermal transfer channels within the part-cake is beneficially performed under computer control. For example, when the thermal transfer channels are ducts formed of fused powder, the placement of the ducts can be mapped in relation to the built parts to be formed in the build process. The ducts are made part of the build file and are generated automatically during the build process. Similarly, when the thermal transfer channels are cooling fins, the placement of the fins can be mapped in relation to the build parts and made part of the build file to be formed automatically during the build process. ([0065]) teaches that wherein the one or more cooling fins are at least partial conformal to one or more built parts in the part-cake. ([0086]) teaches that during the building process, the cooling fins 325 can be built in close relation to specific areas of the part-cake 106, such as around the built parts 210, where increased cool down is desired. ([0087]) teaches that as shown in FIG. 13, the cooling fins 325 can take on various forms. For example, the cooling fin can comprise a single continuous piece of fused powder in taking on various combinations of angled, linear, and curvilinear formations. The cooling fin can comprise a branched structure with a main body with one or more branches extending therefrom throughout the part-cake. Where the branch portion of the cooling fin is found to be wholly underneath the structure. Additionally, ([0077]) teaches that as illustrated in FIG. 11, the ducts 200 can take on multiple conformations being, for example, straight and vertical or curvilinear. In one embodiment, the ducts 200 are formed to be at least partially conformal with the built parts 210. The ducts 200 also could be straight and horizontal being formed between two fittings 350 in the cylinder sidewalls 177 on opposite sides of the cylinder 175. As such, a duct spanning horizontally across the entire bottom or any level of height for the build is understood to be disclosed. Additionally, (Fig. 2-3, 7-8, & 12-13) all depict at least one component with some portion and degree of overhang.
 , 3a.) & 10c.) ([0038]) teaches that the ducts can be single-walled or multi-walled and can take on various conformations within the part-cake. For example, the ducts can be angular, linear, or curvilinear. Further, the dimensions of the ducts can vary, even within the same part-cake. For example, the ducts can be tapered, having a wider dimension at one point in the part-cake and gradually narrowing to a narrower dimension at another point in the part-cake. Additionally, the ducts can take on various geometries. For example, in cross-section, the ducts can be round, oval, rectangular, triangular, or any other such geometry that can be beneficial according to the invention. ([0066]) teaches that the duct 200 is straight and, preferentially, tapered. ([0081]) teaches that solid cooling media may be used. When using solid cooling media, the thermal transfer channels are formed simultaneously with the introduction of the solid cooling media. Such embodiments are illustrated in FIG. 12, which shows a cross-section through a vertical plane of a part-cake 106 having therein unfused powder 195 and built parts 210. For controllably cooling the part-cake, the figure further shows solid cooling media (305 and 307) introduced to the part-cake 1060 Highlighting that the solid cooling media (305) has a tapered shape. Additionally, ([0087]) teaches that as shown in FIG. 13, the cooling fins 325 can take on various forms. For example, the cooling fin can comprise a single continuous piece of fused powder in taking on various combinations of angled, linear, and curvilinear formation. Highlighting, that both the ducts and cooling fins share the aspect that they may both comprise shapes that are angular, linear, or curvilinear. Accordingly, the cooling fin is understood to implementable in a shape that is tapered. Additionally, the case law for change of shape may be recited concerning any perceived discrepancies regarding the shape of the cooling fin implemented. Where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. 
([0049]) teaches that the heat applied can be adjusted during the cooling time such that the applied heat is slowly reduced at a controlled rate. In one embodiment, the cooling rate is computer controlled such that the applied external heat is automatically reduced to correspond to the cooling rate of the internal portions of the part-cake.\
Regarding Claim 8,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the first thermal support structure by providing sufficient energy to the powder to consolidate a three-dimensional region according to the first. thermal support structure.
Chung teaches the following:
([0031) teaches that the deflection and focal length of the laser beam b controlled, in combination with the modulation of the laser, to direct laser energy to those locations of the fusible powder layer corresponding to the cross-section of the article to be formed in that layer.
B.) Claim(s) 7, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and in further view of Martin Sabin (US-6,865,906, hereinafter Sabin)
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.
Regarding Claim 7, & 13, Chung teaching the invention as claimed. In analogous art for the preparation of heat sync materials that are placed in thermal contact with a system in which underinsured heat is removed from, Sabin suggests details to consider when selecting heat sync materials for removing heat from a main system or body, and in this regard Sabin teaches the following:
(Col. 9, lines 28-31) discloses generating the first thermal support/heat sink structure is based at least in part on a heat capacity of a material, wherein the heat-removing material may be one of three types ... a material that has a heat capacity greater than the sorbent. (Col. 10, lines 13-17) teaches that the materials that have a heat capacity greater than that of the sorbent are used to simply provide a thermal mass that is in thermal contact with the sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part--cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity, as taught by Sabin. Highlighting, implementation of a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity allows for a sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber, (Col. 10, lines 13-17).C.) Claim(s) 9, 22-26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied above to claims 1, and in further view of Paul et al. (Process Energy Analysis and Optimization in Selective Laser Sintering, 2012, hereinafter Paul).
Regarding claim 9, 
When executed by the additive fabrication device, cause the additive fabrication device to fabricate the first. thermal support structure by providing energy to a first region of powder according to the first thermal support structure, wherein said energy heats but does not consolidate the powder in the first region of powder.
Regarding Claim 9, Chung teaching the invention as claimed, including computer control and regulation for various aspects and parameters of the laser, ([0031]). In analogous art for additive manufacturing that implements a laser for sintering, Paul (which was previously cited and already on the record) suggests details regarding optimizing the total area of sintering implementing during exposure to the laser, and in this regard Paul teaches the following:
(Pg. 430, ¶2) teaches that the energy formulation is developed as a function of the total area of sintering (TAS) which is the actual surface area of the powder sintered by the laser. (Pg. 430, ¶3) teaches that Section 5 develops an optimization for calculating the optimal SLS process parameters which results in the use of minimum laser energy. Highlighting, (Pg. 433, ¶1) teaches that Fig. 9 shows the actual sintering area for any arbitrary slice i of the part. The dotted line represents the contours of the ith slice Si, and the projection of the (i + l)th slice contour Si+1, while the solid line in the figure corresponds to their convex hull. Substituting Eq. (7) in Eq. (4), the total laser energy for creating the part can be written as given in Eq. (8). (Pg. 433, ¶2) Therefore, Eq. (8) relates the TAS with the laser energy required to manufacture a part in the SLS process. If the material and laser properties are assumed to be constant, then the laser energy is directly proportional to the TAS. Thus, if the laser energy has to be reduced, then the TAS is reduced unless the part orientation and slice thickness is be chosen such that the TAS is already at a minimum. (Section 5. Optimization Model to Calculate Minimal Laser Energy) the amount of energy supplied by the laser impacts the total area of sintering and can be optimized. Summarized, one would be motivated to optimize TAS due to its correlation and impact on the laser energy implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing an optimized total area of sintering, as taught by Paul. Highlighting, implementation of an optimized total area of sintering allows for impacting the laser energy implemented during the laser sintering phase, (Pg. 433, ¶2). Additionally, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ215 (CCPA 1980). In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Doherty/ Chung/Paul discloses the claimed invention except for an optimized the total area of sintering. It would have been obvious to one having ordinary skill in the art at the time the invention was made to for an optimize the total area of sintering utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the total area of sintering utilized due to its correlation and impact on the laser energy implemented, (Pg. 433, ¶2).
Regarding claim 22,
A method of generating one or more thermal supports for an object, the one or more thermal supports and the object to both be fabricated via an additive fabrication device configured to form solid objects by selectively consolidating regions of powder in a plurality of layers, the method comprising: 
identifying, based on a three-dimensional model of the object, at least one overhanging region of the object to which thermal support is to be provided in order to reduce temperature differentials between adjacent layers of the plurality of layers; 
generating a three-dimensional model of a first thermal support structure for the overhanging region of the object, the first thermal support structure being positioned under the overhanging region of the object; and
generating, using at least one processor, instructions that, when executed by the additive fabrication device, cause the additive fabrication device to: fabricate the object; and 
fabricate the first thermal support structure by providing energy to a first region of powder according to the first thermal support structure, wherein said energy heats but does not consolidate the powder in the first region of powder.
Wherein the first thermal support structure is not in mechanical contact with the overhanging region of the object.
Wherein the first thermal support structure has a tapered shape wherein the first thermal support structure has a cross-sectional area proximate to the overhanging region of the object that is larger than a cross-sectional area of the first thermal support structure distal to the overhanging region of the object.
Wherein identifying the overhanging region of the object comprises identifying that the overhanging region of the object comprises at least one overhanging portion
Further comprising executing the instructions by the additive fabrication device, thereby fabricating the object and the first thermal support structure.
Chung teaches the following:
(Abstract) teaches that the invention is a method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake. Highlighting, (Fig. 2-3, 7-8, & 12-13) all depict at least one component with some portion and degree of overhang.
, 23a.), 25a.) & 26a.) ([0090]) teaches that the formation of thermal transfer channels within the part-cake is beneficially performed under computer control. For example, when the thermal transfer channels are ducts formed of fused powder, the placement of the ducts can be mapped in relation to the built parts to be formed in the build process. The ducts are made part of the build file and are generated automatically during the build process. Similarly, when the thermal transfer channels are cooling fins, the placement of the fins can be mapped in relation to the build parts and made part of the build file to be formed automatically during the build process. ([0065]) teaches that wherein the one or more cooling fins are at least partial conformal to one or more built parts in the part-cake. ([0086]) teaches that during the building process, the cooling fins 325 can be built in close relation to specific areas of the part-cake 106, such as around the built parts 210, where increased cool down is desired. ([0087]) teaches that as shown in FIG. 13, the cooling fins 325 can take on various forms. For example, the cooling fin can comprise a single continuous piece of fused powder in taking on various combinations of angled, linear, and curvilinear formations. The cooling fin can comprise a branched structure with a main body with one or more branches extending therefrom throughout the part-cake. Where the branch portion of the cooling fin is found to be wholly underneath the structure. Additionally, ([0077]) teaches that as illustrated in FIG. 11, the ducts 200 can take on multiple conformations being, for example, straight and vertical or curvilinear. In one embodiment, the ducts 200 are formed to be at least partially conformal with the built parts 210. The ducts 200 also could be straight and horizontal being formed between two fittings 350 in the cylinder sidewalls 177 on opposite sides of the cylinder 175. As such, a duct spanning horizontally across the entire bottom or any level of height for the build is understood to be disclosed. Recalling, (Fig. 2-3, 7-8, & 12-13) all depict at least one component with some portion and degree of overhang.
, & 24a.) ([0038]) teaches that the ducts can be single-walled or multi-walled and can take on various conformations within the part-cake. For example, the ducts can be angular, linear, or curvilinear. Further, the dimensions of the ducts can vary, even within the same part-cake. For example, the ducts can be tapered, having a wider dimension at one point in the part-cake and gradually narrowing to a narrower dimension at another point in the part-cake. Additionally, the ducts can take on various geometries. For example, in cross-section, the ducts can be round, oval, rectangular, triangular, or any other such geometry that can be beneficial according to the invention. ([0066]) teaches that the duct 200 is straight and, preferentially, tapered. ([0081]) teaches that solid cooling media may be used. When using solid cooling media, the thermal transfer channels are formed simultaneously with the introduction of the solid cooling media. Such embodiments are illustrated in FIG. 12, which shows a cross-section through a vertical plane of a part-cake 106 having therein unfused powder 195 and built parts 210. For controllably cooling the part-cake, the figure further shows solid cooling media (305 and 307) introduced to the part-cake 1060 Highlighting that the solid cooling media (305) has a tapered shape. Additionally, ([0087]) teaches that as shown in FIG. 13, the cooling fins 325 can take on various forms. For example, the cooling fin can comprise a single continuous piece of fused powder in taking on various combinations of angled, linear, and curvilinear formation. Highlighting, that both the ducts and cooling fins share the aspect that they may both comprise shapes that are angular, linear, or curvilinear. Accordingly, the cooling fin is understood to implementable in a shape that is tapered. Additionally, the case law for change of shape may be recited concerning any perceived discrepancies regarding the shape of the cooling fin implemented. Where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding Claim 22, Chung teaching the invention as claimed, including computer control and regulation for various aspects and parameters of the laser, ([0031]). In analogous art for additive manufacturing that implements a laser for sintering, Paul (which was previously cited and already on the record) suggests details regarding optimizing the total area of sintering implementing during exposure to the laser, and in this regard Paul teaches the following:
(Pg. 430, ¶2) teaches that the energy formulation is developed as a function of the total area of sintering (TAS) which is the actual surface area of the powder sintered by the laser. (Pg. 430, ¶3) teaches that Section 5 develops an optimization for calculating the optimal SLS process parameters which results in the use of minimum laser energy. Highlighting, (Pg. 433, ¶1) teaches that Fig. 9 shows the actual sintering area for any arbitrary slice i of the part. The dotted line represents the contours of the ith slice Si, and the projection of the (i + l)th slice contour Si+1, while the solid line in the figure corresponds to their convex hull. Substituting Eq. (7) in Eq. (4), the total laser energy for creating the part can be written as given in Eq. (8). (Pg. 433, ¶2) Therefore, Eq. (8) relates the TAS with the laser energy required to manufacture a part in the SLS process. If the material and laser properties are assumed to be constant, then the laser energy is directly proportional to the TAS. Thus, if the laser energy has to be reduced, then the TAS is reduced unless the part orientation and slice thickness is be chosen such that the TAS is already at a minimum. (Section 5. Optimization Model to Calculate Minimal Laser Energy) the amount of energy supplied by the laser impacts the total area of sintering and can be optimized. Summarized, one would be motivated to optimize TAS due to its correlation and impact on the laser energy implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing an optimized total area of sintering, as taught by Paul. Highlighting, implementation of an optimized total area of sintering allows for impacting the laser energy implemented during the laser sintering phase, (Pg. 433, ¶2). Additionally, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ215 (CCPA 1980). In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Doherty/ Chung/Paul discloses the claimed invention except for an optimized the total area of sintering. It would have been obvious to one having ordinary skill in the art at the time the invention was made to for an optimize the total area of sintering utilized, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the total area of sintering utilized due to its correlation and impact on the laser energy implemented, (Pg. 433, ¶2).
Regarding claim 28,
Wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the first thermal support structure such that at least one layer of powder beneath the first thermal support structure is unconsolidated
Chung teaches the following:
As depicted in (Figs. 2, 5, 7-8, 10 & 12--13) all depict at least one layer of powder beneath the thermal support structure that is unconsolidated. Contrasting, {Fig. 11) shows an embodiment in which a couple of the thermal support structure do not have a layer of powder beneath the thermal support structure that. Is unconsolidated.
D.) Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung as applied above to claims 1, and in further view of Gold et al. (US-2018/0,111,334, hereinafter Gold)
Regarding claim 12,
Wherein generating the first thermal support structure is based at least in part on a thermal load expected to be produced by fabrication of the first region.
Regarding Claim 12, Chung teaching the invention as claimed, including that the placement of the ducts can be mapped in relation to the built parts to be formed in the build process, ([0090]). In analogous art for methods implemented in additive manufacturing {AM} that utilize thermal dissipation support structures in the process of building objects, as well as novel thermal dissipation support structures to be used within these AM processes, Gold suggests details regarding implementing a thermal model as a means determine the need for the thermal dissipation support, and in this regard Gold teaches the following:
([0027]) teaches that a thermal model may be used to determine the need for the thermal dissipation support 210 and the dimensions thereof based on a three-dimensional computer model (e.g., a computer aided design (CAD) model) of the object 200.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at  least a portion of a part-cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part--cake, of Chung. By utilizing a thermal model to determine the need for the thermal dissipation supports, as taught by Gold. Due to the fact it would amount to nothing more than a use of a known means to determine the placement of thermal supports in additive manufacturing, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Gold. Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the case law corresponding to KSR to be cited. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
E.) Claim(s) 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Paul and in further view of Martin Sabin (US-6,865,906, hereinafter Sabin)
Wherein generating the three-dimensional model of the first thermal support structure is based at least in part on a heat capacity of the powder from which the additive fabrication device is configured to fabricate parts.
Regarding Claim 27, Chung as modified teaches the invention as claimed. In analogous art for the preparation of heat sync materials that are placed in thermal contact with a system in which underinsured heat is removed from, Sabin suggests details to consider when selecting heat sync materials for removing heat from a main system or body, and in this regard Sabin teaches the following:
(Col. 9, lines 28-31) discloses generating the first thermal support/heat sink structure is based at least in part on a heat capacity of a material, wherein the heat-removing material may be one of three types ... a material that has a heat capacity greater than the sorbent. (Col. 10, lines 13-17) teaches that the materials that have a heat capacity greater than that of the sorbent are used to simply provide a thermal mass that is in thermal contact with the sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for controllably cooling at least a portion of a part--cake from a laser sintering system to minimize cool down time, maximize throughput, and minimize thermal gradients within the part-cake, of Chung. By utilizing a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity, as taught by Sabin. Highlighting, implementation of a heat synch (thermal support) wherein consideration is given to the thermal support's materials heat capacity allows for a sorbent that does not impact the total amount of heat in the system, but does reduce the temperature differential between the material being cooled and the sorber, (Col. 10, lines 13-17).
	                                                              Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715